

116 SRES 469 IS: Supporting the people of Iran as they engage in legitimate protests, and condemning the Iranian regime for its murderous response.
U.S. Senate
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 469IN THE SENATE OF THE UNITED STATESJanuary 14, 2020Mr. Graham (for himself, Ms. McSally, Mr. Lankford, Mr. Rubio, Ms. Ernst, Mr. Cruz, and Mr. Romney) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONSupporting the people of Iran as they engage in legitimate protests, and condemning the Iranian
			 regime for its murderous response.
	
 Whereas Iran began experiencing severe political unrest following the increase of fuel prices in November 2019;
 Whereas reports state that the November 2019 protests were the deadliest period of political unrest since the Islamic Revolution occurred in 1979, resulting in the deaths of hundreds of Iranian citizens;
 Whereas, spurred by the shooting down of a Ukrainian airliner by the Iranian military and the Government of Iran's subsequent denial, thousands of Iranian protesters, undeterred by water cannons, tear gas, and the reported use of live ammunition, continue their legitimate protest against a corrupt regime, hoping that their efforts will result in a brighter future for all Iranians, not just the elite;
 Whereas, on January 10, 2020, during a press briefing at the White House concerning new tough sanctions on Iran, Secretary Pompeo stated, These sanctions targets include the Secretary of the Supreme National Council and the Commander of the Basij Forces; that’s the regime’s brute squad, which has, in the last few months, killed approximately 1,500 Iranians who were simply demanding freedom.;
 Whereas, on January 11, 2020, Iran’s only Olympic medalist, Kimia Alizadeh, announced her defection from Iran, stating that she was one of the millions of oppressed women in Iran and that she had defected due to hypocrisy, lies, injustice, and flattery of the Iranian regime;
 Whereas, on January 11, 2020, Secretary Pompeo tweeted, The voice of the Iranian people is clear. They are fed up with the regime’s lies, corruption, ineptitude, and brutality of the IRGC under @khamenei_ir’s kleptocracy. We stand with the Iranian people who deserve a better future;
 Whereas, on January 12, 2020, in a tweet directed towards Iranian leaders, President Trump stated, Thousands have already been killed or imprisoned by you, and the World is watching. More importantly, the USA is watching;
 Whereas the United States Government supports the rights of all people to peaceably assemble and allow for substantive discourse, and it is deeply troubling that a government would ignore the concerns of its citizens as the Government of Iran has continually done; and
 Whereas, now more than ever, it is imperative that all nations support the people of Iran as they protest a government that for far too long has ignored the needs of its citizens: Now, therefore, be it
	
 That the Senate— (1)stands with the people of Iran, hopeful for change, as they protest their corrupt and oppressive government;
 (2)condemns the lethal crackdown by the Iranian regime on the peaceful protestors; (3)calls on all peaceful and law abiding nations to support the legitimate protests by the Iranian people; and
 (4)demands that the Iranian leadership be held accountable for their murderous actions against their own citizens who want nothing less than to be represented by a fair and just government.